t c summary opinion united_states tax_court xhevair ferko petitioner v commissioner of internal revenue respondent docket no 14088-05s filed date xhevair ferko pro_se carrie l kleinjan for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner’s proper filing_status is head_of_household as petitioner contends or married_filing_separately as respondent contends and whether petitioner is entitled to claim an earned_income_credit background some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in philadelphia pennsylvania respondent received petitioner’s federal_income_tax return on date petitioner reported an earned_income_credit of dollar_figure claimed two dependents and reported his filing_status as single respondent mailed to petitioner a notice_of_deficiency disallowing the earned_income_credit and determining a deficiency of dollar_figure respondent also changed petitioner’s filing_status from single to married_filing_separately petitioner was legally married to vera ferko throughout at no time did petitioner and mrs ferko have a legal_separation petitioner his spouse and their four children petitioner claims to care for only two of his four children that live in the house while his wife cares for the other two children resided in the same house on cambria street in philadelphia pennsylvania until date when they moved to englewood street in philadelphia where they continue to live in the same house the cambria street residence consisted of three bedrooms one kitchen a living room a dining room and two entrances the englewood street residence is similar but slightly larger both houses are single family residences head_of_household filing_status discussion sec_2 defines head_of_household as relevant here sec_2 provides that an individual shall be considered a head of a household if such individual is not married at the close of the taxable_year an individual shall be treated as not married at the close of the taxable_year if such individual is so treated under the provisions of sec_7703 sec_2 sec_7703 provides that an individual who is married shall not be considered as married if four requirements are satisfied the individual files separately the individual maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child who is the tax dependent of such individual petitioner originally testified that the family moved on date but the rest of the record establishes date as the date they moved we treat date as the date of the move the individual furnishes over one-half the cost of maintaining such household during the taxable_year and for the last months of the taxable_year the individual’s spouse is not a member of such household petitioner and mrs ferko were married throughout the tax_year petitioner his spouse and their children lived in the same house from date until they moved on date after the move they all continued to reside together in the new residence through the remainder of petitioner contends that although he and his wife shared these houses since they have lived as if they were separated and maintained separate households the pivotal issue is whether petitioner and mrs ferko were living apart in separate households if they were not living apart in separate households then sec_7703 would not have applied and petitioner’s filing_status was married_filing_separately and not head_of_household the concept of living apart has been considered by this and other courts generally living apart connotes living in separate residences 721_f2d_873 2d cir 77_tc_601 the court_of_appeals for the eighth circuit disagreed with the general view of living apart finding that such a determination should be made based on the facts and circumstances of the case 577_f2d_60 8th cir affg in part and revg and remanding in part 68_tc_170 the tax_court has continued to follow the views expressed in washington v commissioner supra pincite in which we stated that the court should not be required to delve into the intimate question of whether husband and wife are in fact living apart while residing in the same house see 118_tc_373 chiosie v commissioner tcmemo_2000_117 dawkins v commissioner tcmemo_1991_225 in relation to sec_2 and we have held that living apart required geographical separation and living in separate residences see mcadams v commissioner supra citing chiosie v commissioner supra hopkins v commissioner t c memo in view of the foregoing we hold that petitioner and his wife were not living apart in accordingly petitioner is not considered unmarried pursuant to sec_7703 and his filing_status is married_filing_separately earned_income_credit sec_32 provides that certain individuals may be entitled to an earned_income_credit if they satisfy certain requirements one of the requirements is that the taxpayer if married within the meaning of sec_7703 must file a joint_return with his or her spouse sec_32 we have already found that petitioner was married throughout because petitioner failed to file a joint_return for we hold that he is not entitled to an earned_income_credit pursuant to sec_32 see chiosie v commissioner supra to reflect the foregoing decision will be entered for respondent
